Title: From James Madison to James Monroe, 21 July 1804
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington July 21. 1804
I have recd. a series of private letters from you down to Apl. 26. In one of them was inclosed a duplicate of the Parisian bill concerning the plate, the original of which had been previously recd. I find it specified the façon of so small a portion of the articles that I cannot estimate the amount for the whole due to you; As you can supply the omission much better than I can do, I must pray you to do so; and to annex prices also to all the articles according to the list I sent you, which you can also do better than I can. I wish to ascertain nearly the sum which is due to you, that no part of it may be witheld through miscalculation. Before I recd. your countermand of the payment to Mr. Mason, I had arranged with him a payment of $1200. dollars, and could not revoke it. In addition to this sum I have made 2 remittances of $80 dollrs. each for the Bank at Norfolk, and two of $60 each to the Bank at Alexanda. I have also advanced $250 to the latter required under the name of ⟨clippings?⟩ as a reduction of the principal at a time when the circumstances of the bank made this a general rule towards its debtors. If I do not forget, I have already mentioned that I had advanced to Majr. Lewis $250 dollars, according to a request of early date from you. I have assumed your debt to McGeehee your overseer, and expect to pay him in a few weeks. The amount of it is upwards of £40 Va. Curry. & he insists on interest. I make this statement from memory; but I believe it is full & pretty correct. If I had not thus applied the payments, I should have been led to turn them all into the redemption of you from the Bank of Alexa. where it seems the series of renewing notes left with Mr. Swan had run out, and some difficulty arose. It has for the present been removed by the kindness of Mr. Deblois now residing in Alexanda. who on my request and eventual guaranty, lends his name to Mr. Swan in order to support your credit, and the renewal of your discounts. I have apprized Mr. Jones of this circumstance; and he has written to Majr. Lewis, and will doubtless do every thing else in his power.
Our affairs continue on a prosperous train. The tide of opinion is more & more favorable to the Administration. The Legislature of N. Hampshire has compleatly changed its majority. In Massachusetts parties are nearly in equilibrio. Even in Connecticut the spirit of opposition, in spite of all the exertions to keep it up, daily languishes in the Mass of the Society. The vote of Tennissee, whose Legislature meets tomorrow, will if in favor of the amendment to the Constitution, as is expected, give it the necessary sanction. If we can avoid the snares which our folly or foreign arts may spread for our peace, we can scarcely fail to flourish, and to effect by degrees more of concord than has for some years been seen or thought practicable, in the great body of the nation. We have had a most disastrous season for our Wheat Crops. The excess of wet weather has destroyed more than half of them. I hope our neighbourhood has not been among the greatest sufferers. But the injury has been every where great both to the quantity & quality. It is too soon in the year to speak of the Tobo. & Indian Corn.
The newspapers which you receive will give you the adventure between Burr & Hamilton. You will readily understand the different uses to which the event is turned.
Mr. Merry & Mr. Pichon are both in Philada. at present. The latter with his lady proposes to pass some time with us in Orange during our recess. Mrs. Pichon is in need of every consolation for the loss of her only child about a year old. Mr. Merry is perhaps kept as yet a little distant by the scruples of Etiquette. I invited him & his lady to make us a visit also, & notwithstanding the public ceremony interposed by him to official civilities, I should gladly have drawn him into the circle of private hospitality. He has never dropt a word on the subject of etiquette latterly. I suspect that his Govt. has been silent, and left him to all the embarrassment resulting from that cause. He is at bottom a very worthy man, & easy to do business with; except that he is excessively cautious, perhaps the more under the fluctuations at this moment incident to the British Cabinet. Mrs. M. joins affectionately in respects to Mrs. Monroe & Miss Eliza. Yrs. sincerely
James Madison
